                                                                Case 2:20-bk-21022-BR       Doc 381 Filed 06/08/21 Entered 06/08/21 11:52:07                Desc
                                                                                              Main Document Page 1 of 2



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Lei Lei Wang Ekvall, State Bar No. 163047
                                                                  2 lekvall@swelawfirm.com
                                                                    Philip E. Strok, State Bar No. 169296                        FILED & ENTERED
                                                                  3 pstrok@swelawfirm.com
                                                                    Timothy W. Evanston, State Bar No. 319342
                                                                  4 tevanston@swelawfirm.com                                           JUN 08 2021
                                                                    3200 Park Center Drive, Suite 250
                                                                  5 Costa Mesa, California 92626                                  CLERK U.S. BANKRUPTCY COURT
                                                                    Telephone: 714 445-1000                                       Central District of California
                                                                                                                                  BY toliver    DEPUTY CLERK
                                                                  6 Facsimile: 714 445-1002

                                                                  7 Attorneys for Elissa D. Miller,
                                                                    Chapter 7 Trustee
                                                                  8

                                                                  9                           UNITED STATES BANKRUPTCY COURT

                                                                 10                             CENTRAL DISTRICT OF CALIFORNIA

                                                                 11                                   LOS ANGELES DIVISION
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 In re                                            Case No. 2:20-bk-21022-BR
                               Costa Mesa, California 92626




                                                                 13 GIRARDI KEESE,                                   Chapter 7

                                                                 14                                                  ORDER AUTHORIZING
                                                                                                                     ABANDONMENT PURSUANT TO
                                                                 15                                                  11 U.S.C. § 554 AND DISPOSAL OF
                                                                                                    Debtor.          CERTAIN PERSONAL PROPERTY
                                                                 16
                                                                                                                     [No Hearing Required Pursuant to
                                                                 17                                                  Local Bankruptcy Rule 9013-1(o)]

                                                                 18
                                                                 19           On May 21, 2021, Elissa D. Miller, the chapter 7 trustee for the bankruptcy estate
                                                                 20 of Girardi Keese (the "Trustee"), filed and served the Motion for Order Authorizing

                                                                 21 Abandonment Pursuant to 11 U.S.C. § 554 and Disposal of Certain Personal Property

                                                                 22 [Docket No. 354] (the "Motion"), and notice of the Motion [Docket No. 355] ("Notice"). No

                                                                 23 opposition to or request for hearing on the Notice or Motion was filed or served. Having

                                                                 24 reviewed the Notice and Motion and papers filed in support thereof, service being proper,

                                                                 25 and good cause appearing therefrom,

                                                                 26           IT IS ORDERED that:
                                                                 27           1.    The Motion is granted;
                                                                 28


                                                                      2870037.1                                     1                                              ORDER
                                                                Case 2:20-bk-21022-BR       Doc 381 Filed 06/08/21 Entered 06/08/21 11:52:07          Desc
                                                                                              Main Document Page 2 of 2



                                                                  1            2.    The Trustee is authorized to abandon the Debtor's Personal Property1

                                                                  2 pursuant to 11 U.S.C. § 554(a); and

                                                                  3            3.    The Trustee is authorized to dispose of the Debtor's Personal Property and

                                                                  4 any Personal Property that is not claimed by the Debtor's employees on or before June 9,

                                                                  5 2021.

                                                                  6                                              ###

                                                                  7

                                                                  8

                                                                  9

                                                                 10

                                                                 11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18
                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24 Date: June 8, 2021

                                                                 25

                                                                 26
                                                                 27
                                                                      1   Capitalized terms shall have the same meaning and usage as in the Motion.
                                                                 28


                                                                      2870037.1                                    2                                     ORDER
